United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-2507
                         ___________________________

                             United States of America

                                       Plaintiff - Appellee

                                         v.

                                William Left Hand

                                    Defendant - Appellant
                                  ____________

                     Appeal from United States District Court
                    for the District of South Dakota - Northern
                                   ____________

                            Submitted: March 18, 2022
                               Filed: May 10, 2022
                                  [Unpublished]
                                  ____________

Before GRASZ, STRAS, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

       After concluding that William Left Hand violated the conditions of supervised
release, the district court1 sentenced him to nine months in prison. See 18 U.S.C.
§ 3583(e)(3). Although he argues that his due-process rights were violated when the

      1
        The Honorable Charles B. Kornmann, United States District Judge for the
District of South Dakota.
court relied on a preliminary-hearing transcript rather than live witness testimony to
make its findings, we affirm.


      Left Hand did not object, so we review for plain error. See United States v.
Burrage, 951 F.3d 913, 916 (8th Cir. 2020). Ordinarily, district courts have to
consider two factors in evaluating confrontation-based challenges at revocation
hearings. See United States v. Coleman, 7 F.4th 740, 745 (8th Cir. 2021) (describing
the Bell balancing test). But in circumstances like these, when there is no objection,
we have held that there is no obligation to do so. See United States v. Simms, 757
F.3d 728, 733 (8th Cir. 2014).


        Besides, the district court’s reliance on the preliminary-hearing transcript had
little to no effect on the outcome. See United States v. Olano, 507 U.S. 725, 734–
35 (1993) (explaining that a forfeited error must affect a defendant’s substantial
rights). There was plenty of other evidence, including signed admissions of drug
use and tribal convictions, supporting the finding that Left Hand violated the
conditions of supervised release.


      We accordingly affirm the judgment of the district court.
                        ______________________________




                                          -2-